 

SEMPRA ENERGY
EXECUTIVE SECURITY BONUS PLAN


Effective January 1, 2001



PURPOSE

The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated employees and directors who contribute
materially to the continued growth, development and future business success of
Sempra Energy, a California corporation, and its subsidiaries. It is intended to
be a bonus plan outside the scope of Title I of ERISA.

Article 1
Definitions

For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meaning:

1.1 "Account Balance" shall mean a dollar amount determined by the Committee, in
its sole discretion and in accordance with Section 3.2 below, that is equal to
that portion of the Trust's assets that have been allocated on the books of the
Trust to a Participant as of an Account Balance Determination Date. In
accordance with Section 8.3 of this Plan and the provisions of the Trust, this
account balance shall be a bookkeeping entry and shall be utilized as a device
for the measurement and determination of the amount to be paid to a Participant
pursuant to this Plan and his or her respective Plan Agreement.

1.2 "Account Balance Determination Date" shall mean January 1 or July 1 of each
Plan Year.

1.3 "Account Balance Fraction" shall mean a fraction determined as of a
specified date, (i) the numerator of which is a specified Participant's Account
Balance as of the Account Balance Determination Date that immediately precedes a
Change in Control, and (ii) the denominator of which is the sum of the Account
Balances, determined as of the Account Balance Determination Date that
immediately precedes a Change in Control, of all Participants who have an
unforfeited Account Balance as of that Account Balance Determination Date.

1.4 "Beneficiary" shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 5 below, that are entitled to
receive benefits under this Plan upon the death of a Participant.

1.5 "Beneficiary Designation Form" shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.6 "Board" shall mean the Board of Directors of the Company.

1.7 "Change in Control" shall mean the date upon which the first of the
following events occurs:

(a) Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Sempra Energy representing twenty percent (20%) or more of the
combined voting power of Sempra Energy's then outstanding securities; provided
that such event shall not constitute a Change in Control if a majority of the
members of the Board, as constituted immediately prior to such event, resolves
that such event shall not be treated as a Change in Control for purposes of this
Plan; or

(b) The following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on January 1, 2000,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including, but not limited to, a consent solicitation, relating to the
election of directors of Sempra Energy) whose appointment or election by the
Board or nomination for election by Sempra Energy's shareholders was approved or
recommended by a vote of at least two-third (2/3) of the directors then still in
office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;
provided that such event shall not constitute a Change in Control if a majority
of the members of the Board, as constituted immediately prior to such event,
resolves that such event shall not be treated as a Change in Control for
purposes of this Plan; or

(c) There is consummated a merger or consolidation of Sempra Energy or any
direct or indirect subsidiary of Sempra Energy with any other corporation, other
than (i) a merger or consolidation which would result in the voting securities
of Sempra Energy outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of Sempra Energy or any subsidiary of
Sempra Energy, at least sixty percent (60%) of the combined voting power of the
securities of Sempra Energy or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of Sempra Energy (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of Sempra Energy (not including in the
securities beneficially owned by such Person any securities acquired directly
from Sempra Energy or its affiliates other than in connection with the
acquisition by Sempra Energy or its affiliates of a business) representing
twenty percent (20%) or more of the combined voting power of Sempra Energy's
then outstanding securities; provided that such event shall not constitute a
Change in Control if a majority of the members of the Board, as constituted
immediately prior to such event, resolves that such event shall not be treated
as a Change in Control for purposes of this Plan; or

(d) The shareholders of Sempra Energy approve a plan of complete liquidation or
dissolution of Sempra Energy or there is consummated an agreement for the sale
or disposition by Sempra Energy of all or substantially all of Sempra Energy's
assets, other than a sale or disposition by Sempra Energy of all or
substantially all of Sempra Energy's assets to an entity, at least sixty percent
(60%) of the combined voting power of the voting securities of which are owned
by shareholders of Sempra Energy in substantially the same proportions as their
ownership of Sempra Energy immediately prior to such sale; provided that such
event shall not constitute a Change in Control if a majority of the members of
the Board, as constituted immediately prior to such event, resolves that such
event shall not be treated as a Change in Control for purposes of this Plan; or

(e) Sempra Energy voluntarily files a petition for bankruptcy under federal
bankruptcy law, or an involuntary bankruptcy petition is filed against Sempra
Energy under federal bankruptcy law, which involuntary petition is not dismissed
within 120 days of the filing; or

(f) Sempra Energy makes a general assignment for the benefit of creditors; or

(g) Sempra Energy seeks or consents to the appointment of a trustee, receiver,
liquidator or similar person.

An event described in Section 1.7(e), (f), or (g) may hereafter be referred to
as a "Bankruptcy Event." For purposes of this Section 1.7: "Beneficial Owner"
has the meaning set forth in Rule 13d-3 under the Securities Exchange Act of
1934 (the "Exchange Act"); and "Person" means any person, entity or "group"
within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act,
except that such term shall not include (v) the Company or any of its Affiliates
(as defined in Rule 12b-2 under the Exchange Act), (w) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its Affiliates, (x) an underwriter temporarily holding securities
pursuant to an offering of such securities, (y) a corporation owned, directly or
indirectly, by the shareholders of Sempra Energy in substantially the same
proportions as their ownership of stock of Sempra Energy, or (z) a person or
group as used in Rule 13d-1(b) under the Exchange Act.

1.8 "Change in Control Benefit" shall mean the benefit set forth in Section 4.1
below.

1.9 "Claimant" shall have the meaning set forth in Section 11.1 below.

1.10 "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time.

1.11 "Committee" shall mean the Compensation Committee of the Board which shall
manage and administer the Plan in accordance with the provisions of Article 10
below.

1.12 "Company" shall mean Sempra Energy, a California corporation.

1.13 "Death Proceeds" shall mean, with respect to a deceased Participant, the
death proceeds that the Trustee has or shall receive under one or more Policies
as a result of a Participant's death.

1.14 "Disability" shall mean a period of disability during which a Participant
qualifies for benefits under the Participant's Employer's long-term disability
plan or, if a Participant does not participate in such a plan, a period of
disability during which the Participant would have qualified for benefits under
such a plan, as determined in the sole discretion of the Committee, had the
Participant been a participant in such a plan.

1.15 "Employer" shall mean the Company and/or any of its subsidiaries that have
been selected by the Board to participate in the Plan.

1.16 "Employer Benefit" shall mean the benefit set forth in Section 4.2 below.

1.17 "ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.18 "Excess Death Benefit" shall mean, with respect to a deceased Participant,
a dollar amount determined as of the date of his or her death that is equal to
(but not below zero) 75 percent of:

(a) the fair market value of the Trust's assets determined immediately after a
Participant's death, after taking into account all Death Proceeds, if any, with
respect to that Participant, less

(b) the fair market value of the Trust's assets determined immediately prior to
that Participant's death, without taking into account any Death Proceeds, if
any, with respect to that Participant.

1.19 "Insurer" shall mean the insurance company or companies that issue one or
more Policies.

1 .20 "Participant" shall mean any employee or director of an Employer (a) who
is selected to participate in the Plan, (b) who elects to participate in the
Plan, (c) who signs a Plan Agreement and a Beneficiary Designation Form,
(d) whose signed Plan Agreement and Beneficiary Designation Form are accepted by
the Committee, and (e) whose Plan Agreement has not terminated.

1.21 "Plan" shall mean the Company's Executive Security Bonus Plan, which is
defined by this instrument and by each Plan Agreement, all as may be amended
from time to time.

1.22 "Plan Agreement" shall mean a written agreement, as may be amended from
time to time, which is entered into by and between an Employer and a
Participant. Each Plan Agreement executed by a Participant shall provide for the
entire benefit to which such Participant is entitled to under the Plan, and the
Plan Agreement bearing the latest date of acceptance by the Committee shall
govern such entitlement.

1.23 "Plan Year" shall, for the first Plan Year, begin on January 1, 2001, and
end on December 31, 2001. For each Plan Year thereafter, the Plan Year shall
begin on January 1 of each year and continue through December 31 of that year.

1.24 "Policy" or "Policies" shall mean the policy or policies issued in the name
of the Trustee in accordance with the terms and conditions of this Plan and each
respective Plan Agreement.

1.25 "Retirement", "Retires" or "Retired" shall mean (a) in the case of an
employee, the termination of a Participant's employment with all Employers after
five years of service under the Sempra Energy Cash Balance Plan, or where
applicable, the pension plan of a subsidiary of Sempra Energy, on or after the
Participant attains age 55, or (b) in the case of a nonemployee director, the
termination of a Participant's service as a director for any reason.

1.26 "Termination of Employment" shall mean, in the case of an employee, the
ceasing of employment with all Employers, voluntarily or involuntarily, for any
reason other than Retirement, Disability or death.

1.27 "Trust" shall mean the trust established pursuant to that certain Trust
Agreement, dated as of January 1, 2001, between the Company and the Trustee, as
amended from time to time.

1.28 "Trust Value Increase" shall mean, with respect to a Participant who vests
in his or her Employer Benefit, a certain dollar amount that is equal to:

(a) the fair market value of the Trust's assets on the earlier of (i) the date
of a Change in Control or (ii) the date a Participant Retires, dies, suffers a
Disability or experiences an involuntary termination of employment with all
Employers (which assets shall be determined after taking into account all
distributions made on the specified date), plus

(b) the sum of the distributions, if any, made under Sections 4.1 and 4.2 below
during the period of time that starts with the Account Balance Determination
Date that immediately precedes the date of a Change in Control and ceases on the
earlier of (i) the date of the Change in Control or (ii) the date of the
Participant's Retirement, death, Disability or involuntary Termination of
Employment with all Employers, less

(c) the fair market value of the Trust's assets as of the Account Balance
Determination Date that immediately precedes the date of a Change in Control
(which assets shall be determined after taking into account all distributions
made on that Account Balance Determination Date), less

(d) that portion of all distributions described in Section 1.28(b) above that
were determined under Sections 4. l(b)(ii)(2), 4.2(b)(ii)(2) and
4.2(b)(iii)(2) below, less

(e) that portion of all distributions described in Section 1.28(b) above that
constitute Excess Death Benefits, less

(f) that portion of all Death Proceeds received by the Trustee that constitute
Excess Death Proceeds and that are not distributed during the time period that
starts on the Account Balance Determination Date that immediately precedes the
date of the Change in Control and ceases on the earlier of (i) the date of the
Change in Control or (ii) the date of the Participant's Retirement, death,
Disability or involuntary Termination of Employment with all Employers.

1.29 "Trust Value Increase For Death" shall mean, with respect to a deceased
Participant, a certain dollar amount that is equal to:

(a) the fair market value of the Trust's assets immediately preceding the
Participant's death, without taking into account any Death Proceeds with respect
to that Participant, if any, plus

(b) the sum of the distributions, if any, made under Sections 4.1 and 4.2 during
the period of time that starts with the Account Balance Determination Date that
coincides with or immediately precedes the deceased Participant's death and
ceases with the deceased Participant's death, less

(c) the fair market value of the Trust's assets as of the Account Balance
Determination Date that coincides or immediately precedes the Participant's
death (which assets shall be determined after taking into account all
distributions made on that Account Balance Determination Date), less

(d) that portion of all distributions described in Section 1.29(b) above that
were determined under Sections 4.1(b)(ii)(2), 4.2(b)(ii)(2) and
4.2(b)(iii)(2) below, less

(e) that portion of all distributions described in Section 1.29(b) above that
constitute Excess Death Benefits, less

(f) that portion of all Death Proceeds received by the Trustee that constitutes
Excess Death Proceeds and that are not distributed during the time period that
starts on the Account Balance Determination Date that coincides with or
immediately precedes the date of the Change in Control and ceases immediately
prior to the Participant's death.

1.30 "Trustee" shall mean the trustee named in the Trust and any successor
trustee.

 31. "Vesting Date" shall mean the date upon which a Participant becomes 100%
     vested in his or her Change in Control Benefit in accordance with
     Section 3.1 below.

Article 2
Selection, Enrollment and Eligibility

2.1 Selection by Committee. Participation in the Plan shall be limited to (a) a
select group of management and highly compensated employees of the Employers and
(b) nonemployee directors of the Company. From that group, the Committee shall
select, in its sole discretion, employees to participate in the Plan.

2.2 Enrollment Requirements. As a condition to participation, each selected
employee, or director shall complete, execute and return to the Committee a Plan
Agreement and a Beneficiary Designation Form. In addition, the Committee, in its
sole discretion, shall establish from time to time such other enrollment
requirements as it determines in its sole discretion are necessary.

2.3 Eligibility; Commencement of Participation. Provided an employee or director
selected to participate in the Plan has met all enrollment requirements set
forth in this Plan and required by the Committee, that employee or director
shall commence participation in the Plan on the date specified by the Committee.
If a selected employee or director fails to meet all such requirements prior to
that date, that employee or director shall not be eligible to participate in the
Plan until the completion of those requirements.

Article 3
Vesting; Account Balance Allocation

3.1 Vesting in Change in Control Benefit.

Any Participant actively employed by or in the service of an Employer on the
date of a Change in Control shall become 100% vested in his or her Change in
Control Benefit on the date of the Change in Control (the "Vesting Date"). Any
Participant whose employment with all Employers terminates prior to the date of
a Change in Control shall forfeit as of the date of termination all right to
benefits under this Plan; provided, however, that if a Participant's employment
or service terminates within 90 days of the Change in Control by reason of
Retirement, death, disability or involuntary Termination of Employment, he or
she shall become 100% vested in his or her Change in Control Benefit on the date
of the Change in Control. In addition, a Participant's benefit hereunder shall
be reduced dollar for dollar by the amount he or she receives under the Sempra
Energy Deferred Compensation and Excess Savings Plan while still employed by or
in the service of an Employer.

3.2 Account Balance Allocations. Within 60 days of an Account Balance
Determination Date, each Participant with an Account Balance shall receive a
statement of the dollar amount of his or her Account Balance. A Participant's
Account Balance shall never be reduced below the amount of his or her Account
Balance determined as of the most recent Account Balance Determination Date
unless (a) a distribution is made under this Plan to the Participant or his or
her Beneficiary or (b) the Participant forfeits his or her Account Balance in
accordance with Section 3.1 above. On or after a Change in Control, no new
statements will be sent to a Participant, and his or her benefits, if any, shall
be determined and paid in accordance with Article 4.

Article 4
Benefits

4.1 Change in Control Benefit.

(a) Eligibility. On the Vesting Date, a Participant or the Participant's
Beneficiary shall become entitled to the Change in Control Benefit described in
this Section 4.1.

(b) Benefit and Payment. The "Change in Control Benefit" shall be a dollar
amount that is equal to one of the following amounts:

(i) if the Participant does not Retire, die, suffer a Disability or experience
an involuntary Termination of Employment with all Employers prior to the date of
the Change in Control, the sum of:

(1) the Participant's Account Balance as of the Account Balance Determination
Date that immediately precedes the date of the Change in Control, plus

(2) an amount equal to the result of multiplying the Trust Value Increase by the
Participant's Account Balance Fraction determined as of the date of the Change
in Control.

This benefit shall be paid to the Participant, or his or her Beneficiary, as
soon as practicable following the Change in Control but in no event later than
90 days following the date of the Change in Control.

(ii) if the Participant Retires, dies, suffers a Disability or experiences an
involuntary Termination of Employment with all Employers at any time within 90
days prior to a Change in Control, the sum of:

(1) the Participant's Account Balance as of the Account Balance Determination
Date that immediately precedes the Change in Control, plus

(2) an amount equal to the result of multiplying the Trust Value Increase by the
Participant's Account Balance Fraction determined as of the date the Participant
Retired, died, suffered a Disability or experienced an involuntary Termination
of Employment with all Employers.

This benefit shall be paid to the Participant, or his or her Beneficiary as soon
as practicable following the date of the Change in Control but in no event later
than 90 days following the date of the Change in Control.

4.2 Employer Benefit.

(a) Eligibility. The Participant's Employer shall be entitled to the Employer
Benefit if:

(i) A Participant Retires, suffers a Disability or experiences a Termination of
Employment prior to 90 days prior to a Change in Control;

(ii) A Participant has a voluntary Termination of Employment with all Employers
at any time within 90 days prior to the date of a Change in Control;

(iii) A Participant dies at any time; or

(iv) A Participant receives any payment under the Sempra Energy Deferred
Compensation and Excess Savings Plan while still employed by or in the service
of an Employer.

(b) Benefit and Payment. The "Employer Benefit" shall be a dollar amount that is
equal to one of the following amounts:

(i) If an event described in Section 4.2(a)(i) occurs in a Plan Year and the
Change in Control does not occur on or prior to April 1 of the Plan Year
following that event, 75 percent of the Participant's Account Balance as of
January 1 of the Plan Year following that event. This benefit shall be paid to
the Participant's Employer within 120 days of January 1 of the Plan Year
following that event.

Despite the foregoing, if a former Participant dies at any time after the
occurrence of an event described in Section 4.2(a)(i) and prior to January 1 of
the Plan Year following that event, the Employer Benefit shall be determined and
paid in accordance with Section 4.2(b)(iii) below rather than this
Section 4.2(b)(i).

(ii) If an event described in Section 4.2(a)(ii) occurs, or if both an event
described in Section 4.2(a)(i) above occurs in a Plan Year and a Change in
Control occurs on or prior to April 1 of the Plan Year following that event, an
amount equal to the sum of:

(1) 75 percent of the Participant's Account Balance as of the Account Balance
Determination Date that immediately precedes the date of the Change in Control,
plus

(2) an amount equal to the result of multiplying the Trust Value Increase by 75
percent of the Participant's Account Balance Fraction determined as of January 1
of the Plan Year following the event.

This benefit shall be paid to the Participant's Employer within 120 days of
January 1 of the Plan Year that follows the Plan Year in which the event
described in Section 4.2(a)(i) or (ii) above occurs.

(iii) If an event described in Section 4.2(a)(iii) occurs prior to 90 days prior
to a Change in Control, an amount equal to the sum of:

(1) 75 percent of the deceased Participant's Account Balance as of the Account
Balance Determination Date that coincides or immediately precedes the
Participant's death, plus

(2) an amount equal to the result of multiplying the Trust Value Increase For
Death by 75 percent of the deceased Participant's Account Balance Fraction
determined as of the Participant's death, plus

(3) the Excess Death Benefit.

This benefit shall be paid to the Participant's Employer within 30 days of the
date that the Trust receives the Death Proceeds, or if no such proceeds are to
be received, within 90 days of the Participant's death.

(iv) If an event described in Section 4.2(a)(iii) occurs within 90 days prior to
a Change in Control, an amount equal to the Excess Death Benefit, if any. This
Employer benefit, if any, shall be paid to the Participant's Employer within
30 days of the date that the Trustee receives the Death Proceeds.

(v) If an event described in Section 4.2(a)(iv) occurs, the Employer shall
receive as soon as practicable 75 percent of the amount by which the
Participant's benefit hereunder is reduced as described in Section 3.1 hereof.

(c) Form of Payment. At the election of the Participant's Employer, the Employer
Benefit shall be paid in the form of: (i) one or more Policies held in the
Trust, (ii) other assets held in the Trust and/or (iii) immediately available
funds.

4.3 Continuation of Account Balance. For purposes of Section 4.2 above only, if
a Participant forfeits his or her interest in this Plan, his or her account
shall continued to be maintained as if the Participant had not forfeited his or
her interest, but only for the purpose of determining the Employer Benefit in
accordance with Section 4.2 above. However, for purposes of Section 4.1, if a
Participant forfeits his or her interest in the Plan, the Participant's Account
Balance shall be treated as zero.

4.4 Withholding and Payroll Taxes. The Trustee shall withhold from any and all
benefit payments made under this Article 4, all federal, state and local income,
employment and other taxes required to be withheld in connection with the
payment of benefits hereunder, in amounts to be determined in the sole
discretion of the Participant's Employer.

Article 5
Beneficiary

5.1 Beneficiary. Each Participant shall have the right, at anytime, to designate
his or her Beneficiary (both primary as well as contingent) to receive any
benefits payable under the Plan to a Beneficiary upon the death of a
Participant.

5.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee's rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, a
spousal consent, in the form designated by the Committee, must be signed by that
Participant's spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be cancelled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee before his or her death.

5.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received, accepted and acknowledged in writing by the
Committee or its designated agent.

5.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 5.1, 5.2 and 5.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant's estate.

5.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, before a Change in Control, to cause
the Trustee to withhold such payments until this matter is resolved to the
Committee's satisfaction.

5.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participants Plan Agreement shall terminate upon such full payment of
benefits.

Article 6
Termination, Amendment or


Modification of the Plan



6.1 Termination, Amendment or Modification Prior to One Year Before Change in
Control. Prior to one year before a Change in Control, the Company reserves the
right to terminate, amend or modify the Plan in whole or in part, and each
Employer reserves the right to terminate, modify or amend a related Plan
Agreement, in whole or in part, with respect to Participants employed by such
Employer. Notwithstanding the foregoing, no termination, amendment or
modification shall be effective to decrease or reduce a Participant's potential
benefits under this Plan below his or her Account Balance as of the Account
Balance Determination Date that coincides or immediately precedes the effective
date of the termination, amendment or modification.

6.2 Termination, Amendment or Modification Within One Year Before Change of
Control or Following Change in Control.

(a) General. Within one year before a Change in Control and thereafter, neither
the Company, any subsidiary of the Company nor any corporation, trust or other
person that succeeds to all or any substantial portion of the assets of the
Company shall have the right to terminate, amend or modify the Plan and/or any
Plan Agreement in effect prior to such Change in Control, and all benefits under
the Plan and any such Plan Agreement shall thereafter be paid in accordance with
the terms of the Plan and such Plan Agreement, as in effect immediately prior to
such Change in Control. If the Plan is terminated, amended, or modified within
one year before the Change in Control, such termination, amendment or
modification shall be considered void as of the date of the termination,
amendment or modification. Subject to Section 6.2(b) below, any provision of
this Plan or any Plan Agreement to the contrary shall be construed in accordance
with this Section 6.2(a).

(b) Compliance with ERISA and the Code.

(i) Notwithstanding any other provision of this Plan, if, at any time within one
year before a Change in Control or following a Change in Control, counsel to the
Company advises the Company in writing that it is counsel's opinion that the
provisions of this Plan and/or any related Plan Agreement are not in compliance
with ERISA or the Code or any final or proposed regulation or ruling under ERISA
or the Code promulgated by the Department of Labor or the Internal Revenue
Service, the Company shall have the right, in its sole discretion, to terminate,
amend or modify this Plan and/or any related Plan Agreement in order to comply
with such applicable law, to minimize the Plan's noncompliance with such
applicable law and/or to prevent the Plan from failing to comply with such
applicable law.

(ii) If the Company elects to terminate, amend or modify the Plan and/or any
Plan Agreement under this Section 6.2(b), the Company may do so only to the
extent that such amendment, modification or termination does not decrease or
reduce a Participant's potential benefit under this Plan below his or her
Account Balance as of the Account Balance Determination Date that coincides or
immediately precedes the effective date of the termination, amendment or
modification.

6.3 Termination of Plan Agreement. Absent the earlier termination, modification
or amendment of the Plan, the Plan Agreement of any Participant shall terminate
upon the full payment of the applicable benefit provided under Article 4.

Article 7
Other Benefits and Agreements

7.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant's Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees. The Plan shall supplement and shall not supersede, modify or amend
any other such plan or program except as may otherwise be expressly provided.

Article 8
Trust

8.1 Establishment of the Trust; Premiums. The Employers shall establish the
Trust and shall at least annually transfer over to the Trust such assets as the
Committee determines, prior to a Change in Control, or the Trustee determines,
after a Change in Control, are necessary to provide for the Employers' future
liabilities created with respect to the benefits provided under the Plan and the
Plan Agreements, including, without limitation, the payment of insurance
premiums in amounts sufficient to acquire and maintain all Policies held by the
Trustee. At the direction of the Committee, prior to a Change in Control, or the
Trustee, after a Change in Control, the Employers shall pay any and all Policy
premiums and other costs directly to the Insurer.

8.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
a Plan Agreement shall govern the rights of a Participant and the Employers to
receive distributions pursuant to the Plan. The provisions of the Trust shall
govern the rights of the Trustee, Employers, Participant and a Participant's
Beneficiary as to the assets of the Trust. The Employers shall at all times
remain liable to carry out their obligations under the Plan.

8.3 Accounts.

(a) The Trustee shall establish and maintain the following separate accounts:

(i) A "Participant's Account" for each Participant to which the Employers'
contributions, or a portion thereof, and earnings (or losses) thereon shall be
allocated to and held, the assets of which are to be used to pay the Change in
Control Benefit or the Employer Benefit in accordance with this Plan and the
Trust; and

(ii) An "Administrative Account" for the administrative expenses of the Trust to
which a portion of the Employers' contributions and earnings thereon may be
allocated to and held in the event of a Change in Control pending payment by the
Employer as provided in Section 3.6 of the Trust Agreement, the assets of which
are to be used to pay the administrative expenses, including without limitation
all taxes and legal expenses, of the Trust in accordance with the terms and
provisions of this Plan and the Trust.

(iii) A "Reserve Account" to which shall be allocated all Employer contributions
pending allocation to individual Participant accounts, Participant forfeitures
not forming part of the Employer Benefit and any gains described further in this
subsection. In the event of the death of a Participant or a former Participant
whose life is insured by a Policy, the excess of (a) the life insurance proceeds
received from such Policy over (b) the cash value of such Policy as of the date
immediately preceding the Participant's death shall constitute a gain allocable
to the Reserve Account.

(b) Prior to a Change in Control, the Committee shall direct the Trustee in
writing as to:

(i) the allocation of the Employers' contributions to the accounts described in
Section 8.3(a) above, and

(ii) the amounts of the earnings on the Employer's contributions held in the
accounts described in Section 8.3(a) above. After a Change in Control, the
Trustee shall make such allocations in accordance with the terms of the Plan and
the Trust. Notwithstanding the foregoing, and except for a payment of benefits
in accordance with Article 4 or a forfeiture of benefits, a Participant's
Account balance shall not be reduced.

(c) Each of the accounts described in Section 8.3(a) above shall qualify for and
be treated as separate shares under Code Section 663(c).

Article 9
Insurance Policies

9.1 Policies. Pursuant to instructions given to the Trustee by the Committee,
and in accordance with the terms and conditions of the Plan and each Plan
Agreement, the Trustee shall acquire one or more Policies in its name.

9.2 Ownership of Insurance. The Trustee shall be the sole and absolute owner and
beneficiary of each Policy, with all rights of an owner and beneficiary,
including without limitation, the right to surrender Policies for their cash
surrender values and to take one or more loans against one or more Policies.
Notwithstanding the foregoing, the Trustee shall exercise its ownership rights
in each Policy only in accordance with the terms of this Plan, the respective
Plan Agreements and the Trust.

9.3 Documents Required By Insurer. The Trustee, the Participant's Employer and
the Participant shall sign such documents and provide such information as may be
required from time to time by the Insurer.

Article 10
Administration

10.1 Committee Duties. This Plan shall be administered by the Committee. Members
of the Committee may be Participants under this Plan. The Committee shall also
have the discretion and authority to make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and decide
or resolve any and all questions including interpretations of this Plan, as may
arise in connection with the Plan.

10.2 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit and may from time to time consult with counsel who may be counsel to any
Employer.

10.3 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

10.4 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee against any and all claims, losses, damages, expenses
or liabilities arising from any action or failure to act with respect to this
Plan, except in the case of willful misconduct by the Committee or any of its
members.

10.5 Employer Information. To enable the Committee to perform its functions,
each Employer shall supply full and timely information to the Committee on all
matters relating to the compensation of its Participants, the date and
circumstances of the Retirement, Disability, death or Termination of Employment
of its Participants, and such other pertinent information as the Committee may
reasonably require.

Article 11
Claims Procedures

11.1 Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
"Claimant") may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

11.2 Notification of Decision. The Committee shall consider a Claimant's claim
within a reasonable time, and shall notify the Claimant in writing:

(a) that the Claimant's requested determination has been made, and that the
claim has been allowed in full; or

(b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant's requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i) the specific reason(s) for the denial of the claim, or any part of it;

(ii) the specific reference(s) to pertinent provisions of the Plan upon which
such denial was based;

(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(iv) an explanation of the claim review procedure set forth in Section 11.3
below.

11.3 Review of a Denied Claim. Within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part, a Claimant (or the
Claimant's duly authorized representative) may file with the Committee a written
request for a review of the denial of the claim. Thereafter, but not later than
30 days after the review procedure began, the Claimant (or the Claimant's duly
authorized representative):

(a) may review pertinent documents;

(b) may submit written comments or other documents; and/or

(c) may request a hearing, which the Committee, in its sole discretion, may
grant.

11.4 Decision on Review. The Committee shall render its decision on review
promptly, and not later than 60 days after the filing of a written request for
review of the denial, unless a hearing is held or other special circumstances
require additional time, in which case the Committee's decision must be rendered
within 120 days after such date. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain:

(a) specific reasons for the decision;

(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based; and

(c) such other matters as the Committee deems relevant.

11.5 Legal Action. A Claimant's compliance with the foregoing provisions of this
Article 11 is a mandatory prerequisite to a Claimant's right to commence any
legal action with respect to any claim for benefits under this Plan.

Article 12
Miscellaneous

12.1 Employer's Assets. Participants and their Beneficiaries, heirs, successors
and assigns shall have no legal or equitable rights, interest or claims in any
property or assets of an Employer. With respect to the Plan, any Plan Agreement
and the Trust, any and all of an Employer's assets shall be, and shall remain,
the general, unpledged and unrestricted assets of the Employer. An Employer's
obligation under the Plan shall be merely that of making contributions to the
Trust in order to provide benefits under this Plan. This obligation shall be an
unfunded and unsecured promise to pay money.

12.2 Employer's Liability. An Employer's liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan.

12.3 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt, the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are expressly declared to be unassignable and
non-transferable, except that the foregoing shall not apply to any family
support obligations set forth in a court order. No part of the amounts payable
shall, prior to actual payment, be subject to seizure or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, nor be transferable by operation of law in the
event of a Participant's or any other person's bankruptcy or insolvency.

12.4 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment or engagement between any
Employer and the Participant. Such employment is hereby acknowledged to be an
"at will" employment relationship that can be terminated at any time for any
reason, with or without cause, unless expressly provided in a written employment
agreement. Service as a director is subject to the Company's otherwise
applicable rules on such matter. Nothing in this Plan shall be deemed to give a
Participant the right to be employed or retained in the service of any Employer,
or to interfere with the right of any Employer to discipline or discharge the
Participant at any time.

12.5 Furnishing Information. A Participant will cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including but not limited to
taking such physical examinations as the Committee may deem necessary.

12.6 Terms. Whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

12.7 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

12.8 Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of California.

12.9 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.

12.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Joyce G. Rowland
Senior Vice President, Human Resources
Sempra Energy
101 Ash Street, HQ 18
San Diego, CA 92101

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

12.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant's Employer and its successors and assigns and the
Participant, the Participant's Beneficiaries, and their permitted successors and
assigns.

12.12 Spouse's Interest. The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.

12.13 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person's property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetency,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant's Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

12.14 Distribution in the Event of Taxation. If, for any reason, all or any
portion of a Participant's benefit under this Plan becomes taxable to the
Participant prior to the Vesting Date, a Participant may petition the Committee,
if prior to a Change in Control, or the Trustee, after a Change in Control, for
a distribution of assets sufficient to meet the Participant's tax liability
(including additions to tax, penalties and interest). Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Trustee shall
distribute to the Participant from the Trust immediately available funds in an
amount equal to that Participant's federal, state and local tax liability
associated with such taxation (which amount shall not exceed a Participant's
accrued benefit under the Plan), which liability shall be measured by using that
Participant's then current highest federal, state and local marginal tax rate,
plus the rates or amounts for the applicable additions to tax, penalties and
interest. If the petition is granted, the tax liability distribution shall be
made within 90 days of the date when the Participant's petition is granted.

12.15 Legal Fees To Enforce Rights After Change in Control. The Company is aware
that upon the occurrence of a Change in Control, the Board (which might then be
composed of new members) or a shareholder of any Employer, or of any successor
corporation might then cause or attempt to cause an Employer or such successor
to refuse to comply with its obligations under the Plan and might cause or
attempt to cause an Employer to institute, or may institute, litigation seeking
to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company or the Participant's Employer has failed to comply with any of its
obligations under the Plan or any agreement thereunder or, if the Company, the
Participant's Employer or any other person takes any action to declare the Plan
void or unenforceable or institutes any litigation or other legal action
designed to deny, diminish or to recover from any Participant the benefits
intended to be provided, then the Company and the Participant's Employer
irrevocably authorize such Participant to retain counsel of his or her choice at
the expense of the Company and the Participant's Employer to represent such
Participant in connection with the initiation or defense of any

litigation or other legal action, whether by or against the Company or the
Participant's Employer, or any director, officer, shareholder or other person
affiliated with the Company, the Participant's Employer or any successor thereto
in any jurisdiction.

IN WITNESS WHEREOF the Company has signed this Plan document as of January 1,
2001.

Sempra Energy,
a California corporation



By:__________________________________________

Its:__________________________________________

